Per Curiam.
This decree should be affirmed, with costs. But it should be thus modified:
Eirst. It should contain a requisition that the complainant shall, under penalty of losing the benefit of the decree, commence proceedings for the foreclosure of the mortgages re-instated, within six months from this date.
Second. That the bonds of the Brooklyn and Carnarsie Railroad Company, which were received in payment of said re-instated mortgages, shall, at the time of filing said bill of foreclosure, be deposited with the clerk of the court of chancery, there to remain until the determination of such foreclosure suit; and if in such' proceeding the complainant shall be successful, then, in that case, said bonds, by order of the chancellor, shall be surrendered to the said William J. Wood; but if such suit shall fail, then said bonds, under a similar order, will be redelivered to the complainant.
Decree unanimously affirmed. •